        Case 4:20-cv-04424-SBA Document 30 Filed 06/14/21 Page 1 of 2




 1. Michael A. Barcott, SBA #73681
    HOLMES WEDDLE & BARCOTT, P.C.
 2. 3101 Avenue, Suite 500
    Seattle, Washington 98121
 3. Telephone: (206) 292-8008
    Facsimile: (206) 340-0289
 4. Email: mbarcott@hwb-law.com

 5.
      Attorneys for Defendants
 6.

 7.
                           IN THE UNITED STATES DISTRICT COURT
 8.
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9.
                                       (OAKLAND DIVISION)
10.
    GILBERTO SANTIAGO OTANEZ,
11. PERSONAL REPRESENTATIVE OF THE
    ESTATE OF ARNULFO SANTIAGO SOLIS,
12.
                    Plaintiff,                           CASE NO.: 4:20-cv-04424-SBA
13.

14.         v.                                           STIPULATION TO DISMISS
                                                         AND ORDER DISMISSING
15. RICHARD E. KELLEY, an individual;                    THE CASE WITH PREJUDICE
    ROBERT E. KELLEY, an individual; ROBERT              AND WITHOUT COSTS
16. E. KELLEY, SUCCESSOR CO-TRUSTEES
    AND BENEFICIARIES OF THE EUGENE M.
17. KELLEY AND VERNA L. KELLEY

18. REVOCABLE LIVING TRUST,

19.                          Defendants.

20.          COME NOW, Plaintiff Gilberto Santiago Otanez and Defendants Robert E. Kelley
21.
      and Richard E. Kelley, successor co-trustees and beneficiaries of the Eugene M. Kelley
22.
      and Verna L. Kelley Revocable Living Trust, and stipulate that all claims made by
23.
      Claimant Gilberto Santiago Otanez may be dismissed with prejudice with each party to
24.
      bear its own costs and attorneys’ fees.
25.

26. STIPULATION TO DISMISS AND ORDER                              HOLMES WEDDLE & BARCOTT, PC
                                                                       3101 WESTERN AVENUE, SUITE 500
      DISMISSING THE CASE WITH PREJUDICE - 1                                 SEATTLE, WA 98121
      CASE NO.: 4:20-CV-04424-SBA                                         TELEPHONE (206) 292-8008
                                                                              FAX (206) 340-0289
       Case 4:20-cv-04424-SBA Document 30 Filed 06/14/21 Page 2 of 2




 1.         Respectfully Submitted this 11th day of June, 2021.
 2.
                                                HOLMES WEDDLE & BARCOTT, P.C.
 3.
                                                /s/ Michael A. Barcott
 4.                                             Michael A. Barcott, SBA #73681
                                                3101 Western Avenue, Suite 500
 5.                                             Seattle, Washington 98121
                                                Telephone: (206) 292-8008
 6.
                                                Facsimile: (206) 340-0289
 7.                                             Email:      mbarcott@hwb-law.com
                                                Attorney for Defendants
 8.

 9.                                             ANDERSON CAREY WILLIAMS &
10.                                             NEIDZWSKI

11.
                                                /s/ Nicholas Neidzwski____________
12.
                                                Nicholas Neidzwski, CSB #273020
13.                                             21 Bellwether Way, Suite 104
                                                Bellingham, WA 98225
14.                                             Telephone: 360-671-6711
15.                                             Fax: 360-647-2943
                                                E-mail: nick@boatlaw.com
16.                                             Attorneys for Plaintiff
                                                GILBERTO SANTIAGO OTANEZ,
17.
                                                Personal Representative of the Estate of
18.                                             ARNULFO SANTIAGO SOLIS
19.

20.   PURSUANT TO THE STIPULATION, IT IS SO ORDERED

21.
      DATED this 14th day of June, 2021.
22.

23.
                                                _________________________________
24.
                                                United States District Judge
25.

26. STIPULATION TO DISMISS AND ORDER                              HOLMES WEDDLE & BARCOTT, PC
                                                                       3101 WESTERN AVENUE, SUITE 500
      DISMISSING THE CASE WITH PREJUDICE - 2                                 SEATTLE, WA 98121
      CASE NO.: 4:20-CV-04424-SBA                                         TELEPHONE (206) 292-8008
                                                                              FAX (206) 340-0289
